Citation Nr: 9904042	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1943.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which reopened a previously denied 
claim of entitlement to service connection for a back 
disorder, and denied the claim.  The veteran appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 

Although the RO reopened the veteran's claim of service 
connection for a back disability and adjudicated the claim on 
a de novo basis, the Board must first decide the threshold 
question of whether new and material evidence has been 
presented before addressing the merits of the claim.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (citing Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996)).  "This is a 
mandatory jurisdictional requirement."  Butler, 9 Vet. App. 
at 171.  If new and material has not been submitted, that is 
where the analysis "must end."  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d at 1380.  See also McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993) (reopening unlawful 
when new and material evidence not submitted).


FINDINGS OF FACT

1.  A Board decision in August 1979 denied the veteran's 
appeal for service connection for a back disability.

2.  Evidence associated with the claims file subsequent to 
the August 1979 Board decision, which consists of a lay 
statement, is essentially cumulative of previously considered 
evidence; it is not probative of a medical nexus between 
service and present disability, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 




CONCLUSION OF LAW

Evidence associated with the claims file subsequent to the 
August 1979 Board decision is not new and material, and the 
veteran's claim for service connection for a back disorder 
may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in January 1944, the RO denied 
service connection for history of an old strain in the 
thoracic region, with left lumbar scoliosis, sacroiliac 
arthritis, and spina bifida.  The RO determined that these 
conditions pre-existed service and were not aggravated 
thereby.  The veteran did not appeal this decision.  In 
August 1979, the Board reopened the previous decision and 
denied the underlying claim.  The Board determined that 
evidence submitted since the January 1944 decision failed to 
establish a new factual basis warranting a favorable 
determination, and did not show that the veteran had 
developed a chronic, acquired back disorder in service.  The 
evidence of record in 1979 included service medical records, 
which showed that the veteran was evaluated for back 
complaints after a back injury.  History obtained at that 
time included prior back injuries in 1937 and 1940.  
Following clinical and X-ray examinations, which were 
essentially normal, the final diagnosis was psychoneurosis 
with conversion hysteria.  Also of record in 1979 were 
reports of VA clinical and X-ray examinations performed in 
December 1943, which resulted in the following diagnoses: 
psychoneurosis, a history of an old thoracic strain, 
sacroiliac arthritis, a congenital anomaly of spina bifida, 
and lumbar scoliosis to the left; subsequently dated medical 
evidence, and statements from various friends and 
acquaintances, some of whom knew the veteran prior to 
service, and who indicated that the veteran did not have a 
back disorder prior to service.  There was no medical opinion 
of record indicating that the veteran had a current back 
disability that was incurred in or aggravated by service, or 
that indicated that the veteran had arthritis of the low back 
region to a degree that was 10 percent disabling within a 
year of service.  38 C.F.R. §§ 3.307, 3.309.  On this latter 
point, the Board notes that there was X-ray evidence of 
probable arthritis of the sacroiliac joints in December 1943, 
within one year of service, but there were no abnormal 
clinical findings that were attributed to the arthritis to 
indicate a compensable disability.  Moreover, the basis for 
the 1944 unappealed RO decision and, in part, for the 1979 
Board decision, was that the veteran's thoracic strain, 
sacroiliac arthritis, a congenital anomaly of spina bifida, 
and lumbar scoliosis to the left all preexisted service and 
were not aggravated during his approximately one year of 
service. 

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

In light of Evans v. Brown, 9 Vet. App. 273, 285 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.

In October 1996, the veteran submitted a statement from a 
friend who claimed to have known the veteran prior to 
service.  The friend denied any knowledge of any injury or 
disability suffered by the veteran prior to service, and 
stated "we were just teenagers and he participated in all 
the activities."  The veteran denies that he suffered from a 
back disorder prior to service, and contends that his current 
complaints stem from an incident in service when he fell from 
a telephone pole.  In addition, he essentially maintains that 
statements he made in service about injuring his back prior 
to service were misconstrued and exaggerated, and that these 
pre-service incidents were minor and did not have any lasting 
effects.

The Board finds that the statement from the veteran's friend 
is duplicative of other statements already in the claims 
folder from friends and acquaintances who denied any 
knowledge that the veteran had a back disorder prior to 
service.  Furthermore, statements from laypersons do not 
constitute competent medical evidence to rebut the finding 
that the veteran's history of an old strain in the thoracic 
region, with left lumbar scoliosis, sacroiliac arthritis, and 
spina bifida, pre-existed service.  While a layperson may 
testify as to his observations, he is not competent to 
provide an opinion requiring medical knowledge, such as an 
opinion on whether or not a disorder was present prior to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim, it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim").  As such, neither the 
veteran's, nor his friend's statements constitute new and 
material evidence.  See Id.

The recently submitted evidence is essentially cumulative of 
previously considered statements.  While a lay person is 
competent to state whether the veteran exhibited behavior 
indicative of a back disorder or to state whether the veteran 
did or did not complain of back symptoms, lay persons (i.e., 
persons without medical expertise) are not competent to offer 
opinions on medical diagnosis or causation.  Moray, supra; 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even if 
considered new evidence, the lay statement does not address 
or meet the requirement of a medical nexus between military 
service and present disability with any competent medical 
evidence or opinion, nor does it indicate with any competent 
medical evidence or opinion that any underlying back 
disability that may have preexisted service was aggravated 
during service.  (Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)).  It does not tend to 
prove or disprove a matter at issue, and it is, hence, not 
probative.  In addition, for the same reasons, it is not 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  Hodge, supra.  The law is 
clear that "the Board does not have jurisdiction to consider 
a claim which it previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnet, supra.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim a back disability.  Such evidence would need to show, 
and prove, a clear diagnosis of the condition, and a link, 
established by medical evidence, between current 
symptomatology and incurrence of an injury or aggravation in 
service (38 C.F.R. § 3.304(f)) or, eopen the 
previously denied claim for service connection for a back 
disorder.  Hence, the veteran's application to reopen the 
claim must be denied.


ORDER

The application to reopen the claim for service connection 
for a back condition is denied. 	 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 6 -


